United States Securities And Exchange Commission Washington, D.C. 20549 Form 10-QSB/A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED AUGUST 31, 2007 Commission File Number: 000-26383 Zealous Trading Group, Inc. (Exact Name of Small Business Issuer as Specified in its Charter) Nevada 88-0325940 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3275 West Jones Blvd. #106 Las Vegas, Nevada 89146 (Address of Principal Executive Offices) (702) 388-8800 (Registrant’s Telephone Number, Including Area Code) Atlantic Syndication Network, Inc. (Former name, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of October 16, 2007 there were 45,831,444 shares of the issuer’s $.001 par value common stock issued and outstanding. Transitional Small Business Disclosure Format: ¨ Yes x No ZEALOUS TRADING GROUP, INC. (Formerly, Atlantic Syndication Network, Inc.) Quarterly Report on Form 10-QSB/A for the Quarterly Period Ended on August 31, 2007 Table of Contents PART I.FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets: August 31, 2007 (Unaudited) and February 28, 2007 (Audited) 3 Condensed Consolidated Statements of Operations: Three and Six Months Ended August 31, 2007 and 2006 (Unaudited) 4 Condensed Consolidated Statement of Stockholders’ Deficiency: For the six months ended August 31, 2007 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows: Six Months Ended August 31, 2007 and 2006 (Unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements: August 31, 2007 7-19 Item 2. Management Discussion and Analysis 20 Item 3. Controls and Procedures 26 PART II.OTHER INFORMATION Item 1. Legal Proceedings 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 27 Signatures 27 ZEALOUS TRADING GROUP, INC. (Formerly Atlantic Syndication Network, Inc.) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS August 31, 2007 (
